                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-04783-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         FAILURE TO COMPLY WITH COURT
                                  10
                                                                                             ORDER
                                  11     RAMAN N. PATEL, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 3, 2018, the parties notified the Court that they had settled the dispute

                                  14   between them and requested the Court schedule a show cause hearing for approximately 60 days

                                  15   from the date of the notice. Dkt. No. 16. Accordingly, the Court issued an order to show cause,

                                  16   requiring the parties to file a stipulated dismissal by February 1, 2019, requiring the parties to file

                                  17   a show cause response by February 5, 2019, and setting a show cause hearing for February 12,

                                  18   2019. Dkt. No. 17. The parties did not file a stipulated dismissal by February 1. Plaintiff Scott

                                  19   Johnson filed a unilateral show cause response on February 4, 2019, indicating that although

                                  20   defendants had completed their settlement payment obligations, two defendants had still not

                                  21   signed the settlement agreement, and defense counsel did not respond to Mr. Johnson’s attempts to

                                  22   communicate. Dkt. No. 18.

                                  23          Accordingly, the parties are ORDERED TO SHOW CAUSE why the Court should not

                                  24   impose monetary or other sanctions against them or some of them for failure to timely file a

                                  25   dismissal and/or a show cause response as the Court ordered. A written response to this Order

                                  26   must be filed by February 8, 2019. All parties are required to appear at the show cause hearing

                                  27   scheduled for February 12, 2019, which remains on calendar.

                                  28          IT IS SO ORDERED.
                                   1   Dated: February 6, 2019

                                   2

                                   3
                                                                     VIRGINIA K. DEMARCHI
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
